Citation Nr: 0635099	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-40 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to February 1985.  This case is before to the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, among other things, denied 
service connection for arthritis, right hand (dominate).  In 
an April 2005 report of contact, the veteran indicated that 
he desired a hearing.  In a subsequent April 2005 report of 
contact, the veteran cancelled his hearing request. 

On his November 2005 Form 9 and in other statements, the 
veteran appears to raise a claim of service connection for a 
right elbow disorder and a claim of a right hand disorder 
secondary to his right elbow disorder.  These matters are not 
before the Board and are referred to the RO for the 
appropriate action.


FINDINGS OF FACT

A chronic right hand disorder was not manifested in service, 
arthritis was not manifested within the first postservice 
year, and any right hand disorder is not shown to be related 
to the veteran's service or to an injury therein


CONCLUSION OF LAW

Service connection for a right hand disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim and has been notified 
of the information and evidence necessary to substantiate the 
claim and of the efforts to assist him.  In a letter dated in 
January 2004 (prior to the April 2004 rating decision), the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The January 2004 letter advised the veteran to 
"send us any medical reports you have."  The claim was 
subsequently readjudicated by an October 2004 statement of 
the case (SSOC) and September 2005 supplemental SOC. 

The Board finds that proper notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).   The veteran and his representative have been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  

The appellant has not been notified of the type of evidence 
needed to evaluate the disability rating and to determine the 
effective date of an award in regards to the claim of service 
connection for a right hand disorder. (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, such notice 
becomes significant when there is an award of the benefit 
sought (compensation).  As the decision below is a denial 
rather than a grant of compensation, neither the rating of 
the disability at issue nor effective of award is relevant, 
and the veteran is not prejudiced by the fact he did not 
receive such notice.

All pertinent (identified) records available have been 
secured.  The Board considered whether a VA examination was 
indicated.  A VA examination is indicated when there are: 1) 
competent evidence of current disability; 2) evidence 
establishing a disability causing event in service, and 3) 
evidence suggesting that the current disability and the event 
in service might be related. 38 C.F.R. § 3.159. Here, as two 
out of the three factors have not been met, a VA examination 
is not in order.  He has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.

II.  Factual Background

The veteran's service medical records (SMR's), including 
periodic physical examinations and a November 1984 retirement 
examination are negative for any complaints, treatment, or 
diagnoses of a right hand disorder.  A November 1975 record 
showed that the veteran had complaints of right elbow pain 
with three weeks duration and no known injury.  He stated 
that he was losing power in his right hand due to the elbow 
pain.  The diagnosis was epicondylitis in the right elbow.  

1964 through 2002 treatment records (in service and post 
service) from Sheppard AFB are negative for any complaints, 
treatment, or diagnoses of a right hand disorder.  

November 2002 through February 2004 treatment records from 
Christian Family Health Clinic and Dr. J. W., include a March 
2003 record that swelling of the first carpometacarpal joint 
and tenderness on palpation of the first carpometacarpal 
joint.  The assessment was localized osteoarthritis of the 
right hand at the base of the thumb.  A September 2003 record 
indicated that movement of the thumb CMC joint on abduction 
was abnormal and of the thumb metacarpophalangeal joint on 
flexion was abnormal.  Finger pain was elicited on motion of 
the thumb.  The assessment was primary osteoarthritis of the 
carpometacarpal joint of the right thumb.  Another September 
2003 record shows a prescription for a right thumb-spica hand 
orthosis.  An October 2003 record revealed that there was 
swelling of the right thumb, motion of the thumb 
metacarpophalangeal joint on flexion showed active motion of 
the thumb MCP joint was decreased and exhibited crepitus in 
the thumb.  There was tenderness on palpation of the first 
carpometacarpal joint.  A December 2003 records noted 
musculoskeletal symptoms improved osteoarthritis of right 
thumb and wrist.  A February 2004 record indicated that the 
localized primary osteoarthritis of the carpometacarpal joint 
of the right thumb much improved on Mobic.   

II.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

III.  Analysis

At the outset, it is noteworthy that the veteran appears to 
have raised a claim of service connection for right hand 
disorder as secondary to the right elbow disorder.  As a 
right elbow disorder has not been service connected, it 
appears that the veteran is also seeking to claim service 
connection for a right elbow disorder.  As these matters are 
not before the Board, they have been referred to the RO for 
appropriate action. 

The veteran seeks service connection for a right hand 
disorder.  There are three threshold requirements that must 
be met in order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; osteoarthritis of the carpometacarpal joint of the 
right thumb is diagnosed.  Next, there must be evidence of 
disease or injury in-service.  The veteran's SMR's are 
negative for any complaints, treatments or diagnosis of a 
chronic right hand disorder (there was a report by the 
veteran that he felt like he was losing power in his right 
hand due to the pain in his right elbow).  Consequently, 
direct service connection, i.e., on the basis that a chronic 
disability became manifested in service and has persisted 
since, is not warranted.  Finally, there must be competent 
evidence (medical opinion) that links the current disability 
to disease or injury in service.  Here, there is no such 
medical opinion.  No medical practitioner has opined that the 
veteran's right hand disorder is as likely as not related to 
any event in service.

While arthritis is listed among the chronic diseases which 
may be service connected on a presumptive basis if manifested 
to a compensable degree in the first postservice, and the 
veteran had the requisite service, his arthritis in his thumb 
is not shown to have been manifested prior to 2003, 
approximately 18 years postservice.  Accordingly, the chronic 
disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 are not for application.  

Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current right hand 
disorder is etiologically related to an event or injury in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There is a preponderance of the evidence against his 
claim.  Hence, it must be denied.  


ORDER

Service connection for a right hand disorder is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


